Exhibit 10.2

 

TOTAL SYSTEM SERVICES, INC.

PERFORMANCE SHARE AGREEMENT (20__-20__)

 

Total System Services, Inc. (“Company”) confirms that on __________, 20__ the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) approved, effective __________, 20__ (the “Grant Date”), an award
of performance shares (“Performance Shares”) with an initial economic value
equal to the product of (a) your base salary on the Grant Date multiplied by (b)
___% of your LTIP multiplier as determined by the Committee prior to the Grant
Date (such initial economic value being the “20__-20__ (three years) Performance
Opportunity”). The number of Performance Shares initially granted pursuant to
this Agreement will be determined by dividing the 20__-20__ Performance
Opportunity by the closing price of the Company’s Shares on the New York Stock
Exchange on the Grant Date (your “Initial Performance Shares”). Your Initial
Performance Shares will be adjusted upward or downward based on specified
performance measures for the period 20__-20__ pursuant to the provisions of
Section 1 below, with ______ percent (__%) of your Initial Performance Shares
adjusted pursuant to Section 1(b) and ______ percent (__%) adjusted pursuant to
Section 1(c). Following adjustment of your Initial Performance Shares pursuant
to Section 1, the number of Performance Shares that you become entitled to
receive will vest in accordance with the provisions of Section 2 (or Section 5
in the event of a Change in Control), and will be payable in accordance with the
provisions of Section 11. 

 

In consideration of this 20__-20__ Performance Opportunity, you agree that the
Performance Shares that you receive in connection with this 20__-20__
Performance Opportunity, if any, are subject to the terms and conditions of this
Performance Share Agreement (this “Agreement”) and the Total System Services,
Inc. 2017 Omnibus Plan (the “Plan”) and that you are bound by the terms and
conditions set forth in this Agreement, including the covenants set forth in
Section 6 of this Agreement.  Any other capitalized word used in this Agreement
and not defined in this Agreement, including each form of that word, is defined
in the Plan.

 

1.        Standard Performance Terms.

 

(a)       Performance Period.  The number of Performance Shares you will be
entitled to receive in connection with the 20__-20__ Performance Opportunity
will be determined on the basis of the Company’s performance during the
Performance Period beginning on January 1, 20__ and ending on December 31, 20__
(three years).

 

(b)       Performance Goals Based on Relative TSR.  The Committee will set the
performance goals for ______ percent (__%) of your Initial Performance Shares
based on the Company’s total shareholder return performance (“TSR”) relative to
the S&P 500, determined as of ________, 20__ (first date of Performance Period),
subject to adjustment (“Relative TSR”) for the Performance Period.  Within 90
days after the



--------------------------------------------------------------------------------

 



beginning of the Performance Period, the Committee will establish a target
Relative TSR, as well as minimum and maximum threshold levels of Relative TSR. 

 

After the end of the Performance Period, the Committee will certify the Relative
TSR and the number of Performance Shares payable pursuant to this Section 1(b)
in accordance with the table below: 

 

 

 

Relative TSR Ranking Level

Percentage of Performance Shares Payable

90th percentile or above

200%

70th percentile

150%

50th percentile

100%

25th percentile

50%

Below 25th percentile

0%

 

“S&P 500” generally means the companies constituting the Standard & Poor’s 500
Index as of the beginning of the Performance Period (including the Company) and
which continue to be actively traded under the same ticker symbol on an
established securities market though the end of the Performance Period. A
component company of the S&P 500 that is acquired at any time during the
Performance Period (i.e., company and ticker symbol disappear) will be
eliminated from the S&P 500 for the entire Performance Period. A component
company of the S&P 500 filing for bankruptcy protection (and thus no longer
publicly traded) at any time during the Performance Period will be deemed to
remain in the S&P 500 (at an assumed TSR of minus 100%).

 

“TSR” means, with respect to the Company or other S&P 500 component company, the
change in the closing market price of its common stock (as quoted in the
principal market on which it is traded), plus dividends and other distributions
paid on such common stock during the Performance Period, divided by the closing
market price of its common stock on the last business day immediately preceding
the Performance Period.  For the purpose of measuring TSR for the Company and
the other S&P 500 component companies, a 20-day average closing market price
will be used to measure market value at the beginning and the end of the
performance period.  The TSR for the common stock of an S&P 500 component
company shall be adjusted to take into account stock splits, reverse stock
splits, and special dividends that occur during the Performance Period, and
assumes that all cash dividends and cash distributions are immediately
reinvested in common stock of the entity using the closing market price on the
dividend payment date.

 

(c)       Performance Goals Based on Adjusted Diluted EPS Growth.  The Committee
will set the performance goals for ______ percent (__%) of your Initial
Performance Shares based on the compounded annual growth rate of the Company’s
adjusted diluted earnings per share (as reflected on the Company’s financial
statements) for the Performance Period (the “Adjusted Diluted EPS Growth”),
subject to adjustment as provided in Section 1(d).  Within 90 days after the
beginning of the Performance

--------------------------------------------------------------------------------

1 Payouts between Relative TSR Ranking Levels will be determined based on
straight line interpolation.







--------------------------------------------------------------------------------

 



Period, the Committee will establish a target Adjusted Diluted EPS Growth, as
well as minimum and maximum threshold levels of Adjusted Diluted EPS Growth.

 

After the end of the Performance Period, the Committee will certify the Adjusted
Diluted EPS Growth and the number of Performance Shares payable based on the
Company’s performance against the pre-established target, minimum and maximum
threshold levels of Adjusted Diluted EPS Growth as follows:

 

            If the Adjusted Diluted EPS Growth equals the target for the
Performance Period, then the number of Performance Shares payable will equal
100% of your Initial Performance Shares that are subject to this Section 1(c);

 

            If the Adjusted Diluted EPS Growth equals the minimum threshold for
the Performance Period, then the number of Performance Shares payable will equal
50% of your Initial Performance Shares that are subject to this Section 1(c);

 

            If the Adjusted Diluted EPS Growth equals or exceeds the maximum
threshold for the Performance Period, then the number of Performance Shares
payable will equal 200% of your Initial Performance Shares that are subject to
this Section 1(c);

 

            If the Adjusted Diluted EPS Growth falls between the minimum
threshold and the target for the Performance Period, or between the target and
the maximum threshold for the Performance Period, then the percentage of your
Initial Performance Shares that are subject to this Section 1(c) and the number
of Performance Shares that are payable will be mathematically interpolated; and

 

            If the Adjusted Diluted EPS Growth is less than the minimum
threshold for the Performance Period, then none of your Initial Performance
Shares that are subject to this Section 1(c) will be payable.

 

(d)       Adjustments.  In determining the Adjusted Diluted EPS Growth, the
Committee will (i) exclude the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results; (ii) exclude
the effect of differences in currency rates compared to management’s operating
plan (constant currency); and (iii) exclude foreign currency exchange gains or
losses included in non-operating income; and the Committee may exclude the
effect of events that are unusual in nature or infrequent in their occurrence
and which are disclosed in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders.

 

After the foregoing adjustments have been made, the Committee has the discretion
to further adjust the payout of this Award with respect to any individuals
classified by the Company as officers for purposes of Section 16 of the
Securities



--------------------------------------------------------------------------------

 



Exchange Act of 1934 and both the Chief Executive Officer and the Chief HR
Officer have the discretion to further adjust the payout of this Award with
respect to any non-Section 16 officer. 

 

2.        Change of Employment Status.    

 

(a)       Vesting.  Except as otherwise provided in this Section 2 or Section 5,
you must remain employed with the Company one of its Affiliates or Subsidiaries
through the Performance Period in order to vest in your Performance Shares.  For
purposes of this Section 2, your transfer between the Company and an Affiliate
or a Subsidiary, or among Affiliates and Subsidiaries, will not be a Termination
of Service.  In the event of a Change of Control, any applicable terms of
Section 5 (Change of Control) will supersede the terms of this Section 2.

 

(b)       Long-Term Disability or Death.  If your Termination of Service occurs
during the Performance Period due to (i) your long-term disability (determined
on the basis of your qualification for long-term disability benefits under a
plan or arrangement offered by the Company an Affiliate or a Subsidiary) or (ii)
your death, the number of Performance Shares that become vested and that you, or
your beneficiary, will be entitled to receive will equal the product of the
number of your Initial Performance Shares multiplied by the ratio of the number
of months you were employed during the Performance Period to the total number of
months in the Performance Period (partial months of employment will be counted
as full number of months).

 

(c)       Retirement.  If your Termination of Service occurs  on or after the
date you attain (i) age 65 or (ii) age 62 with 15 or more years of service
("Retirement"), the performance conditions set forth in Sections 1(b) and 1(c)
will continue to apply through the end of the Performance Period, and the number
of Performance Shares, if any, that become vested and that you will be entitled
to receive at the end of the Performance Period will be determined as follows:

 

(1)       If your Termination of Service due to Retirement occurs before
__________, 20__ (one year from grant), you will receive at the end of the
Performance Period the number of Performance Shares determined pursuant to
Sections 1(b) and 1(c), prorated based on the ratio of the number of months you
were employed during the Performance Period to the total number of months in the
Performance Period (partial months of employment will be counted as full number
of months); and

 

(2)       If your Termination of Service due to Retirement occurs on or after
__________, 20__ (one year from grant), you will be treated as if you had
remained employed through the end of the Performance Period and will receive at
the end of the Performance Period the number of Performance Shares determined
pursuant to Sections 1(b) and 1(c). 

 





--------------------------------------------------------------------------------

 



If you are involuntarily terminated by the Company, an Affiliate or a
Subsidiary, you will not be considered to have “Retired” for purposes of this
Section 2(c), regardless of whether your termination occurs on or after the date
you attained (i) age 65 or (ii) age 62 with 15 or more years of service, unless
the Committee determines otherwise, in its sole discretion.   

 

(d)       Other Termination of Service.  Except as set forth in Section 2(b) or
(c), if you incur a voluntary or involuntary Termination of Service before the
end of the Performance Period, your Initial Performance Shares will be forfeited
immediately.

 

(e)       Violation of Covenants.  In the event that you violate any of the
covenants set forth in Section 6 (whether or not a Termination of Service has
occurred), your Initial Performance Shares will be forfeited immediately.

 

3.        Termination.  For purposes of this Agreement, a Termination of Service
will be deemed to have occurred as of the date you are no longer actively
providing services to the Company, its Affiliates or Subsidiaries (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are employed or
otherwise providing services or the terms of your employment or service
agreement, if any), and will not be extended by any notice period (e.g., your
period of service will not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or otherwise rendering services, or the
terms of your employment or service agreement, if any). The Committee shall have
the exclusive discretion to determine when you are no longer actively providing
services for purposes of your Performance Shares and Dividend Equivalents
(including whether you may still be considered to be providing services while on
a leave of absence).

 

4.        Retirement.  Notwithstanding any provision of this Agreement, if the
Company receives a legal opinion that there has been a legal judgment and/or
legal development in your jurisdiction that would likely result in the favorable
treatment that applies to your Performance Shares if your Termination of Service
occurs as a result of your Retirement being deemed unlawful and/or
discriminatory, the provisions of Section 2(c) will not be applicable to you and
the remaining provisions of Section 2 will govern.

 

5.        Change of Control.    

 

(a) In the event of a Change of Control in which the Company is the surviving
entity or in which the Company’s successor assumes the Company’s obligations
under this Agreement, or if the Performance Shares are otherwise equitably
converted or substituted, and if you subsequently incur a Termination of Service
within two (2) years following the date of such Change of Control (and before
the end of the Performance Period) either (i) by the Company for any reason
other than Cause or (ii) by you for Good Reason (as the terms “Cause” and “Good
Reason” are defined in the Company's applicable Change of Control Plan Document,
the provisions of which are incorporated



--------------------------------------------------------------------------------

 



herein by reference), then your Initial Performance Shares will be deemed to
have been earned and vested as of the date of termination and paid out on a pro
rata basis as follows: 

 

The number of Performance Shares you receive will equal the product of the
number of your Initial Performance Shares multiplied by the ratio of the number
of months you were employed during the Performance Period to the total number of
months in the Performance Period (partial months of employment will be counted
as full number of months).

 

(b)       In the event of a Change of Control in which the Company’s successor
does not assume the Company’s obligations under this Agreement, or the
Performance Shares are not otherwise equitably converted or substituted, your
Initial Performance Shares will be deemed to have been earned and vested as of
the effective date of the Change of Control and paid out on a pro rata basis as
follows: 

 

The number of Performance Shares you receive will equal the product of the
number of your Initial Performance Shares multiplied by the ratio of the number
of months you were employed during the Performance Period to the total number of
months in the Performance Period (partial months of employment will be counted
as full number of months).

 

6.        Restrictive Covenants.  By electronic execution of this Agreement, you
agree to the terms and conditions of the Restrictive Covenant Agreement that is
attached hereto as Exhibit “A”, the provisions of which are incorporated herein
and made a part of this Agreement by this reference.

 

7.        Nontransferability of Awards.  Except as provided in Section 8 or as
otherwise permitted by the Committee, you may not sell, transfer, pledge, assign
or otherwise alienate or hypothecate any of your Performance Shares.

 

8.        Beneficiary Designation.  If permitted by the Committee, you may name
any beneficiary or beneficiaries who may be entitled to any right in the
Performance Shares received pursuant to this Agreement by filing a beneficiary
designation for your Fidelity Account® with Fidelity Investments, provided such
beneficiary designation can be validly made under applicable laws. 

 

9.        Responsibility for Taxes.  You acknowledge that, regardless of any
action taken by the Company, or if different, the Affiliate or Subsidiary for
which you provide services (the “Employer”), the ultimate liability for all
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (the “Tax-Related Items”) is and remains your
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  You further acknowledge that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Performance Shares, including but not







--------------------------------------------------------------------------------

 



limited to, the grant, vesting or settlement of the Performance Shares, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends paid on such Shares; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Performance
Shares to reduce or eliminate your liability for Tax-Related Items or achieve
any particular tax result.  Further, if you are subject to Tax-Related Items in
more than one jurisdiction, you acknowledge that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable, you agree
to pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, you authorize the
Company and/or the Employer and their respective agents, at their discretion, to
satisfy any withholding obligations with regard to all Tax-Related Items by one
or a combination of the following: (a) withholding from your wages or other cash
compensation paid to you by the Company and/or the Employer; (b) withholding
from the proceeds of the sale of Shares acquired upon vesting of the Performance
Shares either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf pursuant to this authorization, without further
consent); (c) withholding Shares to be issued upon vesting of the Performance
Shares; or (d) any method determined by the Committee to be in compliance with
applicable laws; provided, however, that if you are a Section 16 officer of the
Company under the Exchange Act, then the Committee shall establish the method of
withholding from alternatives (a)-(d) herein and, if the Committee does not
exercise discretion prior to the Tax-Related Items withholding event, then you
shall be entitled to elect the method of withholding from the alternatives
above.

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you may receive a refund of any over-withheld amount in
cash and will have no entitlement to the common stock equivalent.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, you will be deemed to have been issued the full number of Shares,
notwithstanding that a number of Shares are held back solely for the purpose of
paying the Tax-Related Items.

 

Finally, you agree to pay the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described.  The Company shall have no obligation to make
any payment in any form under this Agreement or under any Performance Share or
Dividend Equivalent issued in accordance herewith, unless and until such tax
obligations have been satisfied.

 

10.      Adjustments.  In accordance with Section 4.4 of the Plan, the Committee
will make appropriate adjustments in the terms and conditions of your
Performance Shares in recognition of a corporate event or transaction affecting
the Company (such as a common stock dividend, common stock split,
recapitalization, payment of an



--------------------------------------------------------------------------------

 



extraordinary dividend, merger, consolidation, combination, spin-off,
distribution of assets to stockholders other than ordinary cash dividends,
exchange of shares, or other similar corporate change), to prevent unintended
dilution or enlargement of the potential benefits of your Performance
Shares.  The Committee's determinations pursuant to this Section 10 will be
conclusive.

 

11.      Timing and Form of Payment.

 

(a)       Performance Shares, if any, that vest pursuant to Section 2(b) will be
paid in Shares not later than sixty (60) days following the date of your
Termination of Service on account of long-term disability or death, as
applicable.

 

(b)       Performance Shares, if any, that vest pursuant to Section 2(a) or (c),
will be paid in Shares as soon as administratively practicable following the
date the Committee certifies the Relative TSR and Adjusted Diluted EPS Growth,
and the number of Performance Shares payable based on the applicable
pre-established target, minimum threshold and maximum threshold annual growth
rate percentages, but in no event later than __________, 20__.

 

(c)       Performance Shares, if any, that vest pursuant to Section 5(a) will be
paid in Shares not later than sixty (60) days following the date of your
Termination of Service. Performance Shares, if any, that vest pursuant to
Section 5(b) will be paid in Shares not later than sixty (60) days following the
effective date of the Change in Control.

 

(d)       If Performance Shares are to be paid to you, you will receive evidence
of ownership of those Shares.

 

12.      Dividend Equivalents.  The Initial Performance Shares will be credited
with Dividend Equivalents equal to the amount of cash dividend payments that
would have otherwise been paid if the Shares represented by the Initial
Performance Shares (including deemed reinvested additional Shares attributable
to the Initial Performance Shares pursuant to this paragraph) were actually
outstanding. These Dividend Equivalents will be deemed to be reinvested in
additional Shares determined by dividing the deemed cash dividend amount by the
Fair Market Value of a share of the Company's common stock on the applicable
dividend payment date.  Such credited amounts will be added to the Initial
Performance Shares and will vest or be forfeited in accordance with Section 2 or
5, as applicable, based on the vesting or forfeiture of the Initial Performance
Shares to which they are attributable.  In addition, the Initial Performance
Shares will be credited with any dividends or distributions that are paid in
Shares represented by the Initial Performance Shares and will otherwise be
adjusted by the Committee for other capital or corporate events as provided for
in the Plan.

 

13.      No Guarantee of Employment.  This Agreement is not a contract of
employment and it is not a guarantee of employment for life or any period of
time.  Nothing in this Agreement interferes with or limits in any way the right
of the Employer to terminate



--------------------------------------------------------------------------------

 



your employment at any time.  This Agreement does not give you any right to
continue in the employ of the Employer, the Company or any other Affiliate or
Subsidiary.

 

14.      Governing Law; Venue. This Agreement shall be deemed to be made in, and
in all respects shall be interpreted, construed, and governed by and in
accordance with the laws of the State of Georgia, irrespective of its
choice-of-law rules.  Any action arising under or related to this Agreement,
shall be filed exclusively in the state or federal courts with jurisdiction over
Muscogee County, Georgia or Gwinnett County, Georgia and each of the parties
hereby consents to the jurisdiction and venue of such courts.

 

15.      Miscellaneous.  For purposes of this Agreement, “Committee” includes
any direct or indirect delegate of the Committee (to the extent permitted by the
Plan and applicable law), and, unless otherwise specified herein, the word
“Section” refers to a Section in this Agreement.  The Committee has absolute
discretion to interpret and make determinations under this Agreement.  Any
determination or interpretation by the Committee pursuant to this Agreement will
be final and conclusive.  In the event of a conflict between any term of this
Agreement and the terms of the Plan, the terms of the Plan control.  This
Agreement and the Plan represent the entire agreement between you and the
Company regarding your Performance Shares.  No promises, terms, or agreements of
any kind regarding your Performance Shares that are not set forth, or referred
to, in this Agreement or in the Plan are part of this Agreement. 

 

16.      Equity Recovery.  If this Award and the Performance Shares or Shares
you receive pursuant to this Agreement are subject to recovery under any law,
government regulation or stock exchange listing requirement, the Award, the
Performance Shares, and the Shares shall be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement) and the Committee shall require that you reimburse the
Company all or part of any payment or transfer related to this Award, the
Performance Shares and the Shares. 

 

17.      Amendments.  The Committee has the exclusive right to amend this
Agreement as long as the amendment does not adversely affect your 20__-20__
Performance Opportunity in any material way (without your written consent) and
is otherwise consistent with the Plan.  The Company will give written notice to
you (or, in the event of your death, to your beneficiary or estate) of any
amendment as promptly as practicable after its adoption.

 

18.      Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line electronic system established and maintained by the Company
or a third party designated by the Company.  You also agree that your electronic
acknowledgement of this Agreement shall be considered the equivalent of your
written signature. 





--------------------------------------------------------------------------------

 



 

19.      Code Section 409A.  The intent of the parties is that payments under
this Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and the Company shall have complete discretion to interpret and construe
this Agreement in any manner that establishes an exemption from (or compliance
with) the requirements of Code Section 409A.  If for any reason, such as
imprecision in drafting, any provision of this Agreement does not accurately
reflect its intended establishment of an exemption from (or compliance with)
Code Section 409A, as demonstrated by consistent interpretations or other
evidence of intent, such provision shall be considered ambiguous as to its
exemption from (or compliance with) Code Section 409A and shall be interpreted
by the Company in a manner consistent with such intent, as determined in the
discretion of the Company. A Termination of Service shall not be deemed to have
occurred for purposes of any provision of this Agreement unless such termination
is also a “separation from service” within the meaning of Code Section 409A,
and, for purposes of any such provision of this Agreement, references to a
“termination,” “Termination of Service” or like terms shall mean “such a
separation from service.” Any provision of this Agreement to the contrary
notwithstanding, if the Company determines that you are a “specified employee,”
within the meaning of Code Section 409A, then to the extent any payment that you
are entitled to under this Agreement on account of your separation from service
would be considered nonqualified deferred compensation under Code Section 409A,
such payment shall be paid or provided at the date which is the earlier of (i)
six (6) months and one day after such separation from service and (ii) the date
of your death (the “Delay Period”).  Upon the expiration of the Delay Period,
all payments delayed pursuant to this Section 19 shall be paid in a lump-sum,
without interest, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.   

 

20.      Severability. Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be unenforceable or invalid
for any reason, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be deemed not to be a part of this Agreement.

 

21.      Nature of Grant.  In accepting the Performance Shares, you acknowledge,
understand and agree that:

(a)       the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan;

(b)       the grant of Performance Shares and Dividend Equivalents is
exceptional, voluntary and occasional and does not create any contractual or
other right to receive future Performance Shares or Dividend Equivalents, or
benefits in lieu of Performance Shares and Dividend Equivalents, even if
Performance Shares and their corresponding Dividend Equivalents have been
granted in the past;





--------------------------------------------------------------------------------

 



(c)       all decisions with respect to future Performance Shares, Dividend
Equivalents or other grants, if any, will be at the sole discretion of the
Company;

(d)       the grant of Performance Shares and Dividend Equivalents and your
participation in the Plan shall not create a right to employment or be
interpreted as forming an employment or service relationship with the Company;

(e)       You are voluntarily participating in the Plan;

(f)        the Performance Shares, Dividend Equivalents and Shares underlying
the Performance Shares and Dividend Equivalents, and the income from and value
of same, are not intended to replace any pension rights or compensation;

(g)       the Performance Shares, Dividend Equivalents and Shares underlying the
Performance Shares and Dividend Equivalents, and the income from and value of
same, are not part of normal or expected compensation for any purpose, including
without limitation, calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;

(h)       the future value of Shares underlying the Performance Shares and
Dividend Equivalents is unknown, indeterminable and cannot be predicted with
certainty;

(i)        no claim or entitlement to compensation or damages shall arise from
the forfeiture of Performance Shares and Dividend Equivalents resulting from
your Termination of Service (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment or other laws in the jurisdiction
where you are employed or otherwise rendering services or the terms of your
employment or service agreement, if any), and in consideration of the grant of
Performance Shares and Dividend Equivalents, you agree not to institute any
claim against the Company or any Affiliate or Subsidiary;

(j)        unless otherwise agreed with the Company, the Performance Shares,
Dividend Equivalents and Shares underlying the Performance Shares and Dividend
Equivalents, and the income from and value of same, are not granted as
consideration for, or in connection with the service you may provide as a
director of any Affiliate or Subsidiary;

(k)       unless otherwise provided in the Plan or by the Company in its
discretion, the Performance Shares, Dividend Equivalents and the benefits
evidenced by this Agreement do not create any entitlement to have the
Performance Shares, Dividend Equivalents or any such benefits transferred to, or
assumed by, another company, nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the common stock; and

(l)        the Company shall not be liable for any foreign exchange rate
fluctuation between your local currency and the U.S. Dollar that may affect the
value of the Performance Shares, Dividend Equivalents or any amounts due to you
pursuant to



--------------------------------------------------------------------------------

 



the settlement of the Performance Shares or subsequent sale of Shares acquired
under the Plan.

22.      Data Privacy.  You understand that the Company may hold certain
personal information about you, including, but not limited to, your name, home
address, email address and telephone number, date of birth, social insurance
number, passport or other identification number, salary, nationality, job title,
any shares or directorships held in the Company, details of all Performance
Shares, Dividend Equivalents or any other entitlement to Shares awarded,
cancelled, exercised, vested, unvested or outstanding in your favor (“Data”),
for the exclusive purpose of implementing, administering and managing your
participation in the Plan.

 

You understand that Data may be tranferred to Fidelity Stock Plan Services, or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  You understand that the recipients of the Data may
be located in the United States or elswhere, and that the recipient’s country
may have different data privacy laws and protections than your country.  You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative.  You authorize the Company, Fidelity Stock Plan Services and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing your participation in
the Plan.  You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan.  You understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case, without cost, by contacting
your local human resources representative.  Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your employment or service
relationship will not be affected; the only consequence of refusing or
withdrawing your consent is that the Company would not be able to grant the
Performance Shares, Dividend Equivalents or other equity awards to you or
administer or maintain such awards.  Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the
Plan.  For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

Finally, upon request of the Company, you agree to provide an executed data
privacy consent form (or any other agreements or consents) that the Company may
deem necessary to obtain from you for the purpose of administering your
participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future.  You understand and agree that you will
not be able to



--------------------------------------------------------------------------------

 



participate in the Plan if you fail to provide such consent or agreement as
requested by the Company.

23.      Reserved.

24.      Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your, or the broker’s country, or the country in which the Shares
are listed, you may be subject to insider trading restrictions and/or market
abuse laws in applicable jurisdictions, which may affect your ability to accept,
acquire, sell or attempt to sell or otherwise dispose of Shares, rights to
Shares (e.g., Performance Shares), or rights linked to the value of Shares,
during such times as you are considered to have “inside information” regarding
the Company (as defined by the laws and/or regulations in the applicable
jurisdictions or in your country). Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders you placed before
possessing the inside information.  Furthermore, you may be prohibited from (i)
disclosing the inside information to any third party, including fellow employees
or service providers (other than on a “need to know” basis) and (ii) “tipping”
third parties or causing them to otherwise buy or sell securities.  Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. You are responsible for ensuring compliance with any applicable
restrictions and should consult with your personal legal advisor on the matter.

25.      Foreign Asset/Account Reporting Requirements.  You acknowledge that
there may be certain foreign asset and/or account reporting requirements which
may affect your ability to acquire or hold Shares acquired under the Plan or
cash received from participating in the Plan (including from any Dividend
Equivalents) in a brokerage or bank account outside your country.  You may be
required to report such accounts, assets or transactions to the tax or other
authorities in your country. You may also be required to repatriate sale
proceeds or other funds received as a result of participating in the Plan to
your country through a designated bank or broker within a certain time after
receipt.  You acknowledge that it is your responsibility to be compliant with
such regulations, and that you should speak to your personal advisor on this
matter.

26.      Language.   You acknowledge that you are sufficiently proficient in
English to understand the terms and conditions of the Agreement. Furthermore, if
you have received the Agreement, or any other document related to the
Performance Shares and/or the Plan translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

27.      Compliance with Law.  Notwithstanding any other provisions of the Plan
or this Agreement, unless there is an exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon settlement of the
Performance Shares prior to the completion of any registration or qualification
of the shares under any local, state, federal or foreign securities or exchange
control law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal



--------------------------------------------------------------------------------

 



or foreign governmental agency, which registration, qualification or approval
the Company shall, in its absolute discretion, deem necessary or
advisable.  Further, the Company is under no obligation to register or qualify
the Shares with the SEC or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of Shares. You understand and agrees that the Company shall have unilateral
authority to amend the Agreement without your consent to the extent necessary to
comply with securities or other laws applicable to the issuance of Shares.

 

28.      Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on your participation in the Plan, on the Performance
Shares and Dividend Equivalents, and any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

29.      Waiver.  You acknowledge that a waiver by the Company of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by you or any
other Plan participant.

30.      No Advice Regarding Grant.  The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
your participation in the Plan, or your acquisition or sale of the underlying
Shares.  You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

 

 

 

TOTAL SYSTEM SERVICES, INC.

 

 

By:      /s/ Ryland Harrelson

Ryland Harrelson

Sr. Executive Vice-President and Chief HR Officer

 

 





--------------------------------------------------------------------------------

 



EXHIBIT A


RESTRICTIVE COVENANT AGREEMENT

This RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is made and entered into
by and between TEAM MEMBER, TOTAL SYSTEM SERVICES, INC., a Georgia corporation
(the “Company”), and each of its affiliates and subsidiaries (collectively, the
“Company Group”). In consideration of the Company’s grant of certain equity
interests to Team Member and other good and valuable consideration, the receipt
of which is hereby acknowledged by the parties, the parties agree as follows:

1.        Acknowledgments. 

(a)       Team Member acknowledges that during the course of Team Member’s
employment, Team Member has had or will have access to Confidential Information
(as defined below).  Team Member understands and agrees that such Confidential
Information is of great competitive importance and commercial value to the
Company Group, and that the improper use or disclosure of such Confidential
Information by Team Member would cause irreparable harm to the Company
Group.  Accordingly, Team Member agrees that the restrictive covenants contained
in this Agreement are reasonable, fair, and necessary to protect the Company
Group’s legitimate business interests in safeguarding its Confidential
Information and that any claim or cause of action of Team Member against the
Company Group will not constitute a defense to the enforcement of such
restrictive covenants.

(b)       Team Member acknowledges that an important part of Team Member’s
duties is, has been, or will be to advance the business of the Company Group by
directly, or through the supervision of others, developing and maintaining
substantial relationships with prospective or existing clients of the Company
Group and/or developing and maintaining the goodwill of the Company Group
associated with (i) an ongoing business, commercial or professional practice, or
(ii) a specific geographic location, or (iii) a specific marketing or trade area
and/or providing corporate support services for the Company Group including, but
not limited to, legal, financial, human resources, technical, information
security, communication, and investor relations.

(c)       Team Member acknowledges that in the course of Team Member’s
employment, Team Member has, does or will:

(i)         customarily and regularly solicit clients or prospective clients;
and/or

(ii)        customarily and regularly engage in making sales or obtaining
contracts for products or services to be performed by others; and/or

(iii)       perform each of the following duties:

a.   have the primary duty of managing the enterprise (or a customarily
recognized department or subdivision thereof) in



--------------------------------------------------------------------------------

 



which the Team Member is employed;

b.   customarily and regularly direct the work of two or more employees; and

c.   have the authority to hire or fire other employees or have particular
weight given to Team Member’s suggestions and recommendations as to the hiring,
firing, advancement, promotion, or any other change of status of other
employees; and/or

(iv)       by reason of the Company Group’s investment of time, training, money,
trust, exposure to the public, or exposure to clients, vendors, or other
business relationships:

a.   gained a high level of notoriety, fame, reputation, or public persona as
the Company Group’s representative or spokesperson; or

b.   gained a high level of influence or credibility with the Company Group’s
clients, vendors, or other business relationships; and/or

c.   become intimately involved in the planning for or direction of the business
of the Company Group or a defined unit of the business of the Company Group;
and/or

d.   obtained selective or specialized skills, knowledge, abilities, or client
contacts or information.

2.        Protection of Confidential Information. 

(a)       Non-disclosure of Confidential Information.  From and after
__________, except as otherwise provided in Section 11, Team Member shall hold
in confidence all Confidential Information and shall not, either directly or
indirectly, use, transmit, copy, publish, reveal, divulge or otherwise disclose
or make accessible any Confidential Information to any person or entity without
the prior written consent of an executive officer of the Company Group.  Team
Member’s obligation of non-disclosure as set forth herein shall continue for so
long as the information in question continues to constitute Confidential
Information.  The restrictions in this Section 2 are in addition to and not in
lieu of any other obligations of Team Member to protect Confidential
Information, including, but not limited to, obligations arising under the
Company Group’s policies, ethical rules, applicable law, or any other contract
or agreement.  Nothing in this Agreement is intended to or should be interpreted
as diminishing any rights and remedies the Company Group has under applicable
law related to the protection of confidential information or trade secrets.

(b)       Definition of Confidential Information.  For purposes of this
Agreement, “Confidential Information” means data or information relating to the
business



--------------------------------------------------------------------------------

 



of the Company Group that has been or will be disclosed to Team Member or of
which Team Member becomes aware as a consequence of or through Team Member’s
relationship with the Company Group and which has value to the Company Group or,
if owned by someone else, has value to that third party, and is not generally
known to the Company Group’s competitors.  Confidential Information includes,
but is not limited to, trade secrets, information regarding clients, contractors
and the industry not generally known to the public, strategies, methods, books,
records and documents, technical information concerning products, equipment,
services and processes, procurement procedures, pricing and pricing techniques,
information concerning past, current and prospective clients, investors and
business affiliates, pricing strategies and price curves, plans or strategies
for expansion or acquisitions, budgets, research, financial and sales data,
communications information, evaluations, opinions and interpretations of
information and data, marketing and merchandising techniques, electronic
databases, models, specifications, computer programs, contracts, bids or
proposals, technologies and methods, training methods and processes,
organizational structure, personnel information, payments or rates paid to
consultants or other service providers, and other such confidential or
proprietary information, whether such information is developed in whole or in
part by Team Member, by others in the Company Group or obtained by the Company
Group from third parties, and irrespective of whether such information has been
identified by the Company Group as secret or confidential.  Confidential
Information does not include any data or information that has been voluntarily
disclosed to the public by the Company Group (except where such public
disclosure has been made by Team Member without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.

(c)       Notice to Company Group.  Except as otherwise provided in Section 11,
in the event Team Member is requested or required pursuant to any legal,
governmental, or investigatory proceeding or process or otherwise to disclose
any Confidential Information, Team Member shall promptly notify the General
Counsel of the Total System Services, Inc. in writing as soon as possible, so
that the Company Group may seek a protective order or other appropriate remedy,
or, if it chooses, waive compliance with the applicable provision of this
Agreement.  Team Member shall cooperate with the Company Group to preserve the
confidentiality of such Confidential Information consistent with applicable law
or court order, and shall use Team Member’s best efforts to limit any such
disclosure to the minimum disclosure necessary to comply with such law or court
order.  

3.        Protection Against Unfair Competition.  Team Member agrees and
covenants that for a period of two (2) years from and after his termination of
employment, Team Member shall not, directly or indirectly, whether personally or
through another person or entity, perform any of the Prohibited Activities (as
defined below) in the Territory (as defined below) or any part thereof for or on
behalf of Team Member or any other person or entity that competes with the
Business  (as defined below) or any part thereof, without the written consent of
the Chief Executive Officer or Chief HR Officer of Total System Services, Inc.

(a)       For purposes of this Agreement: 





--------------------------------------------------------------------------------

 



(i)       Team Member’s “Prohibited Activities” means activities of the type
conducted, provided, or offered by Team Member within two (2) years prior to his
termination of employment,  including supervisory, management, operational,
business development, maintenance of client relationships, corporate strategy,
community relations, public policy, regulatory strategy, sales, marketing,
investor relations, financial, accounting, information security, legal, human
resource, technical and other similar or related activities and including
service as a director or in any similar capacity. 

(ii)       “Territory” means  each geographic area in which a Restricted Company
conducts the Business during the last two (2)  years of Team Member’s
employment, including, without limitation, each of the following areas: (a) the
following states within the United States of America: Alabama, Alaska, Arizona,
Arkansas, California, Colorado, Connecticut, Delaware, the District of Columbia,
Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky,
Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New
York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode
Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia,
Washington, West Virginia, Wisconsin, and Wyoming; (b) the following provinces
with Canada: Alberta, British Columbia, Manitoba, New Brunswick, Newfoundland
and Labrador, Nova Scotia, Ontario, Prince Edward Island, Quebec, and
Saskatchewan; (c) the following states within Mexico: Aguascalientes, Baja
California, Baja California Sur, Campeche, Chiapas, Ciudad de México, Chihuahua,
Coahuila, Colima, Durango, Guanajuato, Guerrero, Hidalgo, Jalisco, México,
Michoacán, Morelos, Nayarit, Nuevo León, Oaxaca, Puebla, Querétaro, Quintana
Roo, San Luis Potosí, Sinaloa, Sonora, Tabasco, Tamaulipas, Tlaxcala, Veracruz,
Yucatán, and Zacatecas; (d) the following states within Brazil: Acre, Alagoas,
Amapá, Amazonas, Bahia, Ceará, Distrito Federal, Espírito Santo, Goiás,
Maranhão, Mato Grosso, Mato Grosso do Sul, Minas Gerais, Pará, Paraíba, Paraná,
Pernambuco, Piaui, Rio de Janeiro, Rio Grande do Norte, Rio Grande do Sul,
Rondônia, Roraima, Santa Catarina, São Paulo, Sergipe, and Tocantins; and (e)
the following countries in Europe: Albania, Andorra, Armenia, Austria,
Azerbaijan, Belrus, Belgium, Bosnia and Herzegovina, Bulgaria, Croatia, Cyprus,
Czech Republic, Denmark, Estonia, Finland, France, Georgia, Germany, Greece,
Hungary, Iceland, Ireland, Italy, Kazakhstan, Kosovo, Latvia, Liechtenstein,
Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro,
Netherlands, Norway, Poland, Portugal, Romania, Russia, San Marino, Serbia,
Slovakia, Slovenia, Spain, Sweden, Switzerland, Turkey, Ukraine, and the United
Kingdom.

(iii)      “Business” means the business of (i) providing payment processing
services to financial and non-financial institutions; (ii) performing services,
acquiring solutions and related systems and integrated support



--------------------------------------------------------------------------------

 



services to merchant acquiring and merchants (iii) providing general-purpose
reloadable prepaid debit cards and payroll cards and alternative financial
services to underbanked consumers and others; (iv) providing certain
payments-related reselling services, information reporting services related to
transactions,  billing services, point of sale equipment sales and services, and
other value-added services (including fraud detection,  mitigation  and
management services) relating to (i) – (iii); or (v), or similar or related
businesses or activities conducted, authorized, offered or provided by a
Restricted Company within two (2) years prior to the date of Team Member’s
termination of employment. 

(iv)      “Restricted Company” means the entity in the Company Group that
employs the Team Member (the “Employer”) and any member of the Company Group
(other than the Employer) for which Team Member performed services or had
responsibility during the last two (2) years of Team Member’s employment.

4.        Non-solicitation of Clients.  Team Member agrees and covenants that
for a period of two (2) years from and after the date of Team Member’s
termination of employment,  Team Member shall not solicit or attempt to solicit,
directly or by assisting others, any business from any of the Company Group’s
clients, including actively sought prospective clients, with whom Team Member
had Material Contact during Team Member’s employment for purposes of providing
products or services that are competitive with those provided by the Company
Group. 

(a)       For purposes of this Agreement, products or services shall be
considered competitive with those provided by the Company Group if such products
or services are of the type conducted, authorized, offered or provided by the
Company Group within two (2) years prior to the date of Team Member’s
termination of employment.  

(b)       For purposes of this Agreement, the term “Material Contact” means
contact between Team Member and each client or potential client (i) with whom
Team Member dealt on behalf of the Company Group, (ii) whose dealings with the
Company Group were coordinated or supervised by Team Member, (iii) about whom
the Team Member obtained Confidential Information in the ordinary course of
business as a result of Team Member’s association with the Company Group, or
(iv) who receives products or services authorized by the Company Group, the sale
or possession of which results or resulted in possible compensation,
commissions, or earnings for Team Member within two (2) years prior to the Team
Member’s termination of employment.   

5.        Non-solicitation of Employees.  Team Member agrees and covenants that
for a period of two (2) years from and after the date of Team Member’s
termination of employment, Team Member shall not solicit or attempt to solicit,
directly or by assisting others, any person who was an employee of the Company
Group on, or within six (6) months before, the date of such solicitation or
attempted solicitation and with whom Team Member had contact while employed by,
or serving as a director of, any member of the Company Group, for purposes of
inducing such person to leave the employment of the



--------------------------------------------------------------------------------

 



Company Group.

6.        Not Applicable if Prohibited by Applicable Law.  Notwithstanding any
provision of this Agreement, if Team Member’s principle place of employment on
the Grant Date is in California or any other jurisdiction where any provisions
of Section 3, Section 4 and/or Section 5 is prohibited by law, then the
provisions of Section 3, Section 4 and/or Section 5 will not apply following
Team Member’s termination of employment, to the extent any such provision is
prohibited by law.

7.        Non-disparagement.   Except as otherwise provided in Section 11, Team
Member agrees not to make, publish or communicate to any person or entity or in
any public forum (including social media) at any time any defamatory or
disparaging remarks, comments or statements concerning any of the Company Group,
or any of their respective directors, officers and employees.  This Section 7
does not in any way, restrict or impede Team Member from exercising protected
rights to the extent that such rights cannot be waived by agreement or from
complying with any applicable law or regulation or a valid order of a court of
competent jurisdiction or an authorized Government Agency (as defined below).

8.        Enforcement.  Team Member acknowledges and agrees that a breach of any
of the restrictive covenants set forth in this Agreement would cause irreparable
damage to the Company Group, the exact amount of which would be difficult to
determine, and that the remedies at law for any such breach would be
inadequate.  Accordingly, Team Member agrees that, in addition to any other
remedy that may be available at law, in equity, or hereunder, the Company Group
shall be entitled to specific performance and injunctive relief, without posting
bond or other security, to enforce or prevent any breach of any of the
restrictive covenants set forth in this Agreement.  In any action for injunctive
relief, the prevailing party will be entitled to collect reasonable attorneys’
fees and other reasonable costs from the non-prevailing party.

9.        Tolling.  In the event the enforceability of any of the restrictive
covenants in this Agreement are challenged in a claim or counterclaim in court
during the time periods set forth in this Agreement for such restrictive
covenants, and Team Member is not immediately enjoined from breaching any of the
restrictive covenants herein, then if a court of competent jurisdiction later
finds that the challenged restrictive covenant is enforceable, the time periods
set forth in the challenged restrictive covenant(s) shall be deemed tolled upon
the filing of the claim or counterclaim in court seeking or challenging the
enforceability of this Agreement until the dispute is finally resolved and all
periods of appeal have expired; provided, however, that to the extent Team
Member complies with such restrictive covenant(s) during such challenge, the
time periods set forth in the challenged restrictive covenant(s) shall not be
deemed tolled. 

10.      Notification to Subsequent Employer.  Team Member agrees to notify any
subsequent employer of the existence and terms of this Agreement.  In addition,
Team Member authorizes the Company Group to provide a copy of this Agreement to
third parties, including but not limited to Team Member’s subsequent,
anticipated, or possible future employers.





--------------------------------------------------------------------------------

 



11.      Permitted Disclosures.  Notwithstanding any other provision of this
Agreement, nothing contained in this Agreement limits Team Member’s ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (individually “Government
Agency” and collectively, “Government Agencies”), or restricts Team Member from
providing truthful information in response to a lawfully issued subpoena or
court order.  Further, this Agreement does not limit Team Member’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company Group.

 

12.      Notices.

(a)       All notices provided for or required by this Agreement shall be in
writing and shall be deemed to have been properly given when sent to the other
party by facsimile (confirmation of receipt required) or when received by the
other party if mailed by certified or registered mail, return receipt requested,
as follows:

If to the Company:   Total System Services, Inc.

Attn: General Counsel

One TSYS Way

Post Office Box 2567

Columbus, Georgia 31902-2567

 

If to Team Member: Most recent address on file with the Company Group

(b)       Either party hereto may change the address to which notice is to be
sent by written notice to the other party in accordance with the provisions of
this Section 12.

13.      Governing Law; Venue.  This Agreement shall be deemed to be made in,
and in all respects shall be interpreted, construed, and governed by and in
accordance with the laws of the State of Georgia, irrespective of its
choice-of-law rules.  Any action arising under or related to this Agreement,
shall be filed exclusively in the state or federal courts with jurisdiction over
Muscogee County, Georgia or Gwinnett County, Georgia and each of the parties
hereby consents to the jurisdiction and venue of such courts.

14.      Assignability.  This Agreement is personal to Team Member and may not
be assigned by Team Member.  This Agreement shall be assignable by the Company
 and shall inure to the benefit of the Company and its successors and assigns.

15.      Severability.  Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be unenforceable or invalid
for any reason, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be



--------------------------------------------------------------------------------

 



deemed not to be a part of this Agreement.

16.      Third Party Beneficiaries.  The parties agree that the Company Group
and each member thereof are intended third party beneficiaries of this
Agreement, with full rights to enforce this Agreement.  Except as stated in the
preceding sentence, this Agreement does not confer any rights or remedies upon
any person or entity other than the parties to this Agreement and their
respective successors and permitted assigns.

17.      Modification.  No provision of this Agreement may be modified or waived
except in writing signed by Team Member and a duly authorized representative of
the Company Group, which writing shall specifically reference this Agreement and
the provision that the Company and the Team Member intend to modify or waive. 
 Notwithstanding the foregoing, if it is determined by a court of competent
jurisdiction that any restrictive covenant set forth in this Agreement is
excessive in duration or scope or is unreasonable or unenforceable, it is the
intention of the parties that such restriction may be modified by the court to
render it enforceable to the maximum extent permitted by law. 

18.      Survival.  Team Member’s obligations under this Agreement shall survive
the termination of Team Member’s employment for any reason, and shall thereafter
be enforceable whether or not such termination is claimed or found to be
wrongful or to constitute or result in a breach of any contract or of any other
duty owed or claimed to be owed to Team Member by the Company Group.

19.      Electronic Signature.  Team Member’s acceptance and execution of this
Agreement shall be made by electronic acknowledgment, and Team Member agrees
that his or her electronic acknowledgment of this Agreement shall be considered
the equivalent of his or her written signature. 

 

TOTAL SYSTEM SERVICES, INC.,

on behalf of the Company Group

 

 

By:      /s/ Ryland Harrelson

Ryland Harrelson

Sr. Executive Vice President and Chief HR Officer

 

 



--------------------------------------------------------------------------------